1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 RAMON S. CORONEL,

 8          Worker-Appellant,

 9 v.                                                                          NO. 31,379

10 CLAYTON HOMES, d/b/a
11 KARSTEN HOMES and BROADSPIRE,

12          Employer/Insurer-Appellees.

13 APPEAL FROM WORKERS’ COMPENSATION ADMINISTRATION
14 Gregory D. Griego, Workers’ Compensation Judge

15 Ramon S. Coronel
16 Albuquerque, NM

17 Pro Se Appellant

18 Hale & Dixon, P.C.
19 Timothy S. Hale
20 Albuquerque, NM

21 for Appellees

22                                 MEMORANDUM OPINION

23 WECHSLER, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4       Affirmed.

5       IT IS SO ORDERED.


6                                              ______________________________
7                                              JAMES J. WECHSLER, Judge

8 WE CONCUR:



 9 __________________________________
10 CELIA FOY CASTILLO, Chief Judge



11 __________________________________
12 TIMOTHY L. GARCIA, Judge




                                           2